 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     KATHRYN C. NEWMAN
 3   Assistant Federal Public Defender
     Nevada State Bar No. 13733
 4   411 E. Bonneville, Ste. 250
     Las Vegas, Nevada 89101
 5   (702) 388-6577/Phone
     (702) 388-6261/Fax
 6   Kathryn_Newman@fd.org

 7   Attorney for William Pamintuan Craig

 8
                                  UNITED STATES DISTRICT COURT
 9
                                       DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                              Case No. 2:19-cr-00229-APG-EJY

12                   Plaintiff,                             STIPULATION TO CONTINUE
                                                            SENTENCING HEARING
13          v.
                                                            (Second Request)
14   WILLIAM PAMINTUAN CRAIG,

15                   Defendant.

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Nicholas A.
18   Trutanich, United States Attorney, and Richard Anthony Lopez, Assistant United States
19   Attorney, counsel for the United States of America, and Rene L. Valladares, Federal Public
20   Defender, and Kathryn C. Newman, Assistant Federal Public Defender, counsel for William
21   Pamintuan Craig, that the Sentencing Hearing currently scheduled on April 2, 2020 at 10:30
22   a.m., be vacated and continued to a date and time convenient to the Court, but no sooner than
23   May 11, 2020.
24          This Stipulation is entered into for the following reasons:
25          1.       Mr. Craig’s sister, Jacqueline Javier, will be visiting him and his mother in Las
26   Vegas from May 2 through May 9, 2020.
 1
 2          2.      Defendant is not incarcerated and does not object to a continuance.
 3          3.      Additionally, denial of this request for continuance could result in a
 4   miscarriage of justice.
 5          This is the second request for continuance filed herein.
 6          DATED this 12th day of March, 2020.
 7
 8    RENE L. VALLADARES                              NICHOLAS A. TRUTANICH
      Federal Public Defender                         United States Attorney
 9
10      /s/ Kathryn C. Newman                           /s/ Richard Anthony Lopez
      By_____________________________                 By_____________________________
11    KATHRYN C. NEWMAN                               RICHARD ANTHONY LOPEZ
      Assistant Federal Public Defender               Assistant United States Attorney
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                      2
 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                           Case No. 2:19-cr-00229-APG-EJY
 4
                   Plaintiff,                            ORDER
 5
            v.
 6
     WILLIAM PAMINTUAN CRAIG,
 7
                   Defendant.
 8
 9
10          Based on the Stipulation of counsel and good cause appearing,

11   IT IS THEREFORE ORDERED that the Sentencing Hearing currently scheduled on

12   Thursday, April 2, 2020 at the hour of 10:30 a.m., be vacated and continued to May 14,

13   2020 at the hour of 10:00 a.m. in Courtroom 6C.

14          DATED this 13th day of March, 2020.

15
16
                                                 UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
                                                    3
